DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 02FEB2021 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 102(a)(1) rejections and claim objections previously set forth in the Non-Final Office Action mailed 02NOV2020.
Applicant's arguments filed 02FEB2021 have been fully considered.
Regarding part A (REMARKS P8-11 as filed):
First, see the rejection below as including the inline flocculant discharger into the first section including the feed pipe (Fig. 2 #46).
Second, there is no way that adding a flocculant discharger to BURKETT would in any way change its principle of operation. BURKETT discusses changing the direction of fluid flow in order to slow its momentum (“the main flow path of slurry […] flowing through opening 102 and thence to a vibratory inclined screen 104 after being reversed in direction and thereby slowed in flow rate to facilitate screening”; C6/L18-32).
RENNARD teaches at least that adding a flocculant would improve the separation performance of a screen (“flocculation […] making it more difficult […] to penetrate a small diameter pore” par. [0053]).
Third, RENNARD merely states the advantages and disadvantages of using inline flocculation (“This technology often involves higher dosing of flocculant than 
Regarding part B (REMARKS P11-12 as filed), the claim is extremely broad in claiming a solid material having either a rough or smooth surface, which describes just about any material/surface. BURKETT teaches a “solid material” (e.g. capable of holding a fluid) that is “lined” (e.g. having a surface) with a rough surface (e.g. the screen #104).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 sets forth the limitation “the at least one flocculant discharger is selected from the group comprising a supplemental heating apparatus, […] and a heated fluid recirculation system”, which is an improper Markush claim. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the 
Claim 14 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claim 14 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
the members of the Markush group (a supplemental heating apparatus, an additive, an insulation system and a heated fluid recirculation system) do not share a 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Regarding claim 14, the claim as written does not make sense. It is unclear how a “flocculant discharger […] positioned at least partially below ground” [claim 1] is e.g. “an additive”. The applicant is suggested to amend the claim to - - wherein the at least one flocculant discharger comprises a supplemental heating apparatus, or a heated fluid recirculation system to impede freezing of the one or more flocculants - -.
Claim 15 sets forth the limitation “the one or more flocculants are selected from a group comprising a catalytic compound, […] and an anionic polyacrylamide”, which is an improper Markush claim. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05(h).
Claim 15 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claim 15 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
the members of the Markush group (a catalytic compound, an aluminum-based coagulant, a polymer flocculant, a metal chelate, an oxidizer and an anionic polyacrylamide) do not share a single structural similarity of a physical class, chemical class, or other art-recognized class.

“a coagulant” causes a mass or group.
“a flocculant” causes particles to aggregate.
“a chelate” is a compound having a ring structure that usually contains a metal ion held by coordinate bonds.
“an oxidizer” is a substance that oxidizes something especially chemically (as by accepting electrons).
All of the Markush elements are distinct chemicals and none of them are expected to behave in the same way and provide the same intended result.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Regarding claim 15, the claim as written does not make sense. It is unclear how a “flocculant” is an “oxidizer”. The applicant is suggested to amend the claim to - - wherein the flocculant is a flocculant mixture comprising or an anionic polyacrylamide - -.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4,6-8,10-18 are rejected under 35 U.S.C. 103 as being unpatentable over BURKETT (US 4212682) in view of RENNARD (US 20140069867) in view of LILJENDAHL (US 3115148).
Regarding claim 1, BURKETT teaches a process and apparatus for producing an aggregate material from bottom ash (title, Figs.) comprising:
a first section (Fig. A) comprising at least one flow control structure (vibratory inclined screen, Fig. 2 #104) capable of capturing a predetermined first byproduct; and
a second section (Fig. A) comprising a stilling basin (Fig. 2 #54), the second section being coupled to the first section, wherein the stilling basin is capable of  separation and settling of a second predetermined byproduct;
wherein the at least one flow control structure comprises a mesh screen (Fig. 2 #104), having a plurality of apertures of a predetermined dimension capable of preventing the predetermined first byproduct with a dimension greater than the predetermined dimension from passing through the at least one flow control structure; and
a casting area (place where the solid particle component #158 is stored of Fig. 2), wherein the casting area is capable of storing excavated predetermined first and second byproducts received from the first section or the second section.
BURKETT does not teach a flocculant discharger; however, RENNARD teaches floating wicks for slurry consolidation (title, Figs.) with techniques to provide for the remediation of slurry ponds through dewatering (par. [0002]) including inline flocculation having a discharger (e.g. a pipe) for the purpose of creating flocs and improving screening and dewatering of tailings (“flocculation […] making it more difficult […] to penetrate a small diameter pore”; par. [0010,0045,0053]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine an inline flocculant discharger as taught by 
BURKETT and RENNARD are silent as to the flocculant discharger is positioned at least partially below ground; however such is an obvious engineering design choice which a person of ordinary skill in the art would have found obvious. See also  LILJENDAHL, which teaches sewerage systems (title, Figs.) including that conduits must be buried during winter to keep flow from freezing and clogging (P6/L40-44).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to specify the flocculant discharger is positioned at least partially below ground in order to weatherize piping and equipment. The references are combinable, because they are in the same technological environment of waste systems. See MPEP 2141 III (A) and (G).
Fig. A

    PNG
    media_image1.png
    614
    969
    media_image1.png
    Greyscale

Regarding claim 2, RENNARD teaches that it is common to use a dam or dug trenches around the perimeter of tailings in order to contain the tailings therein (par. [0011,0054]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the system of BURKETT with a separator dam as taught by RENNARD in order to contain the byproducts therein. The references are combinable, because they are in the same technological environment of industrial dewatering. See MPEP 2141 III (A) and (G).
Regarding claim 3, RENNARD teaches a tailings pond (Figs. 5A-D #502) with a geotextile layer (Fig. 5A #504) for the purpose of dewatering the tailings (par. [0010,0045,0053,0076]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the stilling basin of BURKETT with a geotextile layer and a flocculant discharger as taught by RENNARD in order to dewater the remaining material in the basin. The references are combinable, because they are in the same technological environment of industrial dewatering. See MPEP 2141 III (A) and (G).
Regarding claim 4, BURKETT teaches the first section is constructed out of a solid construction material (see e.g. Fig. 3; e.g. capable of holding a fluid), wherein the solid construction material is “lined” with a roughly-textured surface (e.g. the filter surface #104) capable of capturing byproducts.
Regarding claims 6-8, BURKETT teaches the first section defines a length (e.g. length of system shown in Fig. 3) and a pump (Fig. 1 #44).
In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Regarding claim 10, BURKETT teaches the system is inclined (see Fig. 3).
Regarding claim 11, BURKETT teaches the first section comprises a receiving channel (Conduit, Fig. 2 #46).
Regarding claim 12, BURKETT teaches the first section comprises a headwall (Fig. 2 #70).
Regarding claim 13, BURKETT teaches the headwall comprises an opening (Fig. 2 #64) capable of receiving sluice water.
Regarding claims 14-16, RENNARD teaches the flocculant discharger contains an “additive” (flocculant or clarifying agent; par. [0045]). Note that the claims set forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Regarding claim 17, BURKETT teaches the stilling basin (Fig. 2 #54) defines at least one zone, the at least one zone is capable of ash settlement.
Regarding claim 18, BURKETT teaches the first section and the second section are coupled in series.
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over BURKETT (US 4212682) in view of RENNARD (US 20140069867) in view of LILJENDAHL (US 3115148) in view of LONGO (US 5857807).
Regarding claim 5, BURKETT does not teach a flexible high density polyethylene membrane liner. LONGO teaches a municipal solid waste landfill system (title, Figs) comprising a bottom liner (Fig. 1 #6) including a high density polyethylene membrane liner that is inherently flexible (Fig. 2b #36; C1/L5-12) surrounding the landfill along the limits.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the stilling basin of BURKETT with the geotextile layer of LONGO in order to preclude ground soil contamination (LONGO C1/L5-12). The references are combinable, because they are in the same technological environment of industrial waste systems. See MPEP 2141 III (A) and (G).
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable BURKETT (US 4212682) in view of RENNARD (US 20140069867) in view of LILJENDAHL (US 3115148) in view of HAPMAN (US 2573905)
Regarding claim 9, BURKETT does not teach the system is constructed with concrete. However, HAPMAN teaches a sludge removing system (title, Figs.) comprising a conduit (Fig. 1 #14) with sludge flowing into a settling tank (Fig. 2 #16). At least the conduits are made of concrete or other suitable material (C4/L12-114). One 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the system (e.g. the first section) of BURKETT to be made of concrete as a suitable material as taught by HAPMAN. The references are combinable, because they are in the same technological environment of industrial waste systems. See MPEP 2141 III (A) and (G).
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777